     Case 4:20-cv-00341 Document 16 Filed on 04/17/20 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 KARAMELION LLC,
                                                      CASE NO. 4:20-CV-341
                        Plaintiff,
    v.                                                JURY TRIAL DEMANDED

 ALULA, LLC,                                          PATENT CASE

                        Defendant.

    JOINT MOTION TO STAY ALL DEADLINES AND NOTICE OF RESOLUTION

         Plaintiff Karamelion LLC (“Karamelion”) and Defendant Alula, LLC (collectively

“Alula”) file this Joint Motion to Stay All Deadlines and Notice of Resolution and respectfully

move this Court to stay all unreached deadlines for 30 days, including vacating the Initial

Conference date.

         All matters in controversy between Karamelion and Alula have been resolved, in principle,

and the parties respectfully request that the Court stay all unreached for 30 days, including

vacating the Initial Conference date, so that appropriate dismissal papers may be submitted.

         Plaintiff Karamelion LLC and Defendant Alula, LLC agree to this joint motion.



Dated: April 17, 2020                                Respectfully submitted,

 /s/ Phillip W. Goter                                 s/Jay Johnson
 Phillip W. Goter (Admitted pro hac vice)             JAY JOHNSON
 (attorney-in-charge)                                 State Bar No. 24067322
 MN #0392209                                          D. BRADLEY KIZZIA
 FISH & RICHARDSON P.C.                               State Bar No. 11547550
 3200 RBC Plaza                                       KIZZIA JOHNSON, PLLC
 60 South 6th Street                                  1910 Pacific Ave., Suite 13000
 Minneapolis, MN 55402                                Dallas, Texas 75201
 Telephone: (612) 335-5070                            (214) 451-0164
 Facsimile: (612) 288-9696                            Fax: (214) 451-0165
 goter@fr.com                                         jay@kpllc.com



                                                 1
     Case 4:20-cv-00341 Document 16 Filed on 04/17/20 in TXSD Page 2 of 2



                                                    bkizzia@kpllc.com
 Jackob Ben-Ezra
 Texas Bar No. 24073907                             OF COUNSEL:
 SDTX Bar No. 1241756                               David R. Bennett
 FISH & RICHARDSON P.C.                             (Admitted pro hac vice)
 1221 McKinney, Suite 2800                          Direction IP Law
 Houston, Texas 77010                               P.O. Box 14184
 Telephone: (713) 654-5300                          Chicago, IL 60614-0184
 Facsimile: (713) 652-0109                          (312) 291-1667
 ben-ezra@fr.com                                    dbennett@directionip.com
 ATTORNEYS FOR DEFENDANT                            ATTORNEY FOR PLAINTIFF
 ALULA, INC.                                        KARAMELION LLC




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has been

served on all counsel of record via the Court’s ECF system on April 17, 2020.

                                                    /s/ Jay Johnson
                                                    Jay Johnson




                                               2
